NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                     361-888-0416 (TEL)
JUSTICES
                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                     EDINBURG, TEXAS 78539
                                                                     956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER        Thirteenth District of Texas             956-318-2403 (FAX)

                                                                     www.txcourts.gov/13thcoa

                                     June 30, 2015

      Hon. Von H. Shelton                    Hon. Bernard T. Klimist
      Attorney At Law                        Attorney At Law
      2038 E. Mulberry St.                   204 E. Santa Rosa St.
      Angleton, Tx 77515-3923                Victoria, TX 77901
      * DELIVERED VIA E-MAIL *               * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00003-CV
      Tr.Ct.No. 10-1-13638
      Style:    ABEL MORENO v. KENNETH W. LANGSTON



           Appellee’s motion for rehearing en banc in the above cause was this day
      DENIED by this Court.



                                         Very truly yours,



                                         Cecile Foy Gsanger, Clerk

      CFG:ch